Citation Nr: 1606615	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  09-43 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tenosynovitis of the right wrist.

2.  Entitlement to a rating in excess of 10 percent for tenosynovitis of the left wrist.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to December 1992 and from November 2001 to October 2002. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in October 2015.  A transcript is of record.  

The Veteran had also appealed denials of claims for entitlement to increased ratings for sinusitis and endometriosis.  However, the ratings the Veteran sought for these disabilities were granted by a November 2014 decision granting a 30 percent disability rating prior to August 1, 2010, and a 50 percent disability rating beginning August 1, 2010 for endometriosis; and by a September 2015 Decision Review Officer decision granting a 30 percent disability rating for sinusitis.  She was notified that these grants of benefits were considered full grants of the benefits sought, and she has neither denied that they were the full benefits sought nor expressed dissatisfaction with these assigned ratings.  The Board will limit its consideration accordingly.   

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
The issues of entitlement to ratings in excess of 10 percent for tenosynovitis of the right and left wrists are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

At her October 2015 video conference hearing, the Veteran indicated that she desired to withdraw her appeal for entitlement to service connection for bilateral carpal tunnel syndrome.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for bilateral carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law for the Board to decide.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d). 

In statements on the record at the videoconference hearing in October 2015, the Veteran indicated that she wished to withdraw her appeal for entitlement to service connection for bilateral carpal tunnel syndrome.  This is certainly permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Accordingly, the appeal must be dismissed.

	

ORDER

The appeal for entitlement to service connection for bilateral carpal tunnel syndrome is dismissed. 


REMAND

The Veteran, including in statements at her hearing before the undersigned in October 2015, expressed a desire for compensation for her tenosynovitis of each wrist including on the basis of disability associated with compression of the median nerve.  (This is distinct from her now-withdrawn claim of entitlement to service connection for bilateral carpal tunnel syndrome.)  She testified that symptoms from the service-connected disability of each wrist have always been the same since service, including pain, numbness, and tingling.  However, she also testified that the tenosynovitis had increased in severity to the point of compressing the median nerve.  She further asserted that the VA examiner at her examination in 2005 stated that such compression of the nerve at each wrist was associated with her tenosynovitis in the wrists.  She added that the associated nerve compression was confirmed by EMG testing conducted for the 2014 VA examination.  

Unfortunately, a careful review of reports of the VA examinations in May 2005, January 2014, and November 2014 reveals findings and conclusions contrary to the Veteran's assertions.  Specifically, the May 2005 VA examiner did note the Veteran's contentions that there was involvement of all fingers, and on that basis the examiner ordered EMG testing, stating that the Veteran's reported symptoms, "could be early median nerve compression as well as tendinitis."  However, that examiner reported that X-ray images were normal and that an EMG revealed no evidence of carpal tunnel or ulnar tunnel neuropathy.  Thus, while the May 2005 examiner initially suspected median nerve impairment based on the Veteran's self-reported symptoms, objective evaluation revealed no findings to support the median nerve neuropathy.  

The January 2014 VA examiner noted that the Veteran was service connected for bilateral tenosynovitis and that she denied increased severity since her last VA examination.  The Veteran reported that she had pain in the wrists and numbness in the fingers with repetitive gripping such as use of a screwdriver.  She also reported having pain in 2010 when holding her son.  While she had been given wrist braces, she reported that she was not using them.  The Veteran also reported that she typed a lot at her work and that she had obtained an ergonomic keyboard and mouse.  The examiner noted that the Veteran had no orthopedic or neurological appointments for her wrists, though she reported taking 600 milligrams of ibuprofen as needed.  

The January 2014 examiner found no objective evidence of painful motion of the wrists, and found no limitation of motion of the wrists including upon repetitive use.  The examiner concluded that the Veteran had no functional impairment from her bilateral wrist condition, including no impact on her ability to work.  

At her November 2014 examination, the Veteran complained of intermittent pain and stiffness associated with her service-connected wrist conditions, and she reported current treatment consisting of activity modification and home therapy.  The November 2014 examiner observed no pain upon examination and with range of motion testing, though there was mild tenderness to palpation of the flexor tendon.  Range of motion was symmetrical at each wrist, 0 to 70 degrees palmar flexion, 0 to 70 degrees dorsiflexion, 0 to 40 degrees ulnar deviation, and 0 to 15 degrees radial deviation.  The Veteran was able to perform repetitive use testing and weight bearing without pain observed in either wrist.  The Veteran did complain of flare-ups which limited lifting and carrying, and reported that these occurred monthly and lasted for days.  However, the Veteran did not have a flare-up at the time of the examination, and the examiner was unable to ascertain, without resorting to speculation, the extent of impairment during flare-ups.  

Upon EMG testing in November 2014, results were consistent with bilateral carpal tunnel syndrome, which was thus a change from negative findings upon EMG testing in May 2005.  However, with respect to the EMG results, the examiner in November 2014 assessed, "Veteran's residual bilateral wrist function (strength, stability, range of motion, alignment) is too functional to cause or aggravate a bilateral carpal tunnel pathologic process."  

Thus, while the Veteran has contended that her bilateral tenosynovitis has resulted in bilateral median nerve impairment and that VA examination results support this, the actual examination reports do not reflect that VA examiners have found tenosynovitis impacting the median nerve of either wrist.  

The Veteran has not contended that her service-connected tenosynovitis disability of each wrist has increased in severity since the November 2014 examination, and hence a new examination is not required on this basis.  However, it is possible that the impact of the Veteran's tenosynovitis may be greater during intervals of flare-up, and it does not appear that an effort was made to conduct an examination during such an interval, which flare-ups the Veteran has reported occur once per month and last days at a time.  Remand is thus regrettably required for an attempt to examine the Veteran's wrists during an interval of flare-up.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1. The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent VA treatment records.  

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's bilateral wrist tenosynovitis.  To the extent feasible, the examination should be performed during a period of flare up.  
All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

The RO or AMC should ensure that the examiner provides all information required for rating purposes.  To the extent possible, the examiner should distinguish the manifestations of the service-connected tenosynovitis of each wrist from symptoms of any non-service-connected disorders.  If the examiner finds that the tenosynovitis of either wrist has resulted in nerve pathology, including any median neuropathy, the examiner should so state and address the impairment resulting from the associated neuropathy.  

The examiner should also provide an assessment of the impact of the tenosynovitis of each wrist and any associated neuropathy on the Veteran's ability to work. 

The rationale for all opinions expressed should also be provided.  

3.  The RO or AMC should also undertake any other development it determines to be warranted.
 
4. Then, the RO or AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, she and her representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. § 5109B (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


